Napton, Judge,
delivered the opinion of the court.
The only question in this case is, whether, under our statute concerning boats and vessels, the. courts of this state have jurisdiction where the boat employed in navigating the waters of this state is owned, in whole or part, by citizens of other states or foreign countries.
It is very clear that if the nonresidence of one or more owners of a steamboat divests the jurisdiction of our courts in such proceedings, the statute is an entire failure. The purpose of the law is defeated in the very cases where its provisions are most needed. The main object of the law is undoubtedly to give redress against the boat, without requiring the party aggrieved to look up the owners. Probably a large proportion of the boats, which navigate the waters within this state and upon her borders, are either in whole or part owned by citizens of other states; and to give a construction to our statute, which would oust the jurisdiction of the court upon the discovery of the fact that there was a nonresident owner, would virtually and substantially annul the law. But we are not apprised of any provision in the federal constitution, or any principle of inter-state comity, which requires such a construction to be given to the law. Citizens of other states or of foreign countries, who bring or send their property within the jurisdiction of this state, have surely no ground of complaint, if that property is treated precisely as it would be if its owners resided here. They can not *429claim exemptions which our own citizens are not allowed. No principle of comity requires a discrimination in their favor.
We are aware that there have been some conflicting decisions made by this court in relation to the effect of sales under this law. It is manifest that if the sale is held to have the effect of sales in admiralty, as in some cases it has been, claims arising abroad ought to be adjudicated and allowed here. The subject has not been recently before this court, and the present case does not involve the question alluded to. But so far as the jurisdiction of our courts is concerned, the decisions have been uniform, and we see no reason for departing from them.
The other judges concurring, the judgment is affirmed.